                   Case 5:18-cr-00258-EJD Document 905 Filed 08/10/21 Page 1 of 2




                                     UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF CALIFORNIA

                                            CRIMINAL MINUTES

Date: August 10, 2021                Time: 8:00-9:03 am                  Judge: Edward J. Davila
                                     Total Time: 1 Hr. 3 Mins.
Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth Holmes (NP), Ramesh Sunny
1                                    Balwani (NP)

Attorney for Plaintiff: Jeffrey Schenk, John Bostic, Robert Leach, Kelly Volkar
Attorney for Defendant: John Cline, Jeffrey Coopersmith, Stephen Cazares, Amy Walsh
Attorney for Intervenor Dow Jones Company: Steven Zansberg

 Deputy Clerk: Adriana M. Kratzmann                       Court Reporter: Irene Rodriguez

 Interpreter: N/A                                         Probation Officer: N/A


                 PROCEEDINGS – STATUS HEARING RE INTERVENOR MOTION [881]
                          Via Zoom Webinar Remotely Due to COVID19

Defendants’ appearance WAIVED pursuant to waivers filed (Dkt. Nos. 903 and 904 filed 8/10/2021).
Hearing held.
The Court instructs the courtroom deputy to provide (via email) counsel for the government and
defendants with a SEALED list of the documents related to Defendant’s Balwani’s motion to sever and
USA’s motion for examination 12.2 of Defendant Holmes.
The Court requests the parties to review the related documents and provide the court with their proposed
redactions of the documents at issue. Counsel shall submit those redactions via email to the courtroom
deputy.
The Court set the following briefing schedule re the motion [881]: Opposition deadline 8/20/2021 by
close of business (5pm). Reply due 8/24/2021 by close of business (5pm). The Court set a hearing on
Intervenor’s Motion [881] for Thursday, August 26, 2021 at 11:30 a.m. (special set) to be held via Zoom
webinar remotely.

CASE CONTINUED TO: August 26, 2021 11:30 A.M. for Hearing on Intervenor's Motion to
Unseal Judicial Records.

Cont’d next page
                                                                                            Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                                Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                   Original: Efiled
    I: Interpreter
                                                                                                              CC:
                Case 5:18-cr-00258-EJD Document 905 Filed 08/10/21 Page 2 of 2




Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure,
Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions interpreting Brady,
the government has a continuing obligation to produce all information or evidence known
to the government that is relevant to the guilt or punishment of a defendant, including,
but not limited to, exculpatory evidence.

Accordingly, the Court Orders the government to produce to the defendant in a
timely manner all information or evidence known to the government that is either:
(1) relevant to the defendant’s guilt or punishment; or (2) favorable to the defendant on
the issue of guilt or punishment.

This Order is entered under Rule 5(f) and does not relieve any party in this matter
of any other discovery obligation. The consequences for violating either this Order or the
government’s obligations under Brady include, but are not limited to, the following:
contempt, sanction, referral to a disciplinary authority, adverse jury instruction, exclusion
of evidence, and dismissal of charges.

EXCLUDABLE DELAY: Previously ordered by the Court
Ends – 8/31/2021




                                                                                     Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                         Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                            Original: Efiled
 I: Interpreter
                                                                                                       CC:
